Per Curiam.
This proceeding was begun October 21, 1889, and is not affected by chapter 23 of the Code of Civil Procedure, which' went into effect May 1, 1890. The appeal from the order of confirmation does not bring before this court for review any errors committed before the commissioners who were appointed to assess the damages. In order to raise these questions, the-award must be appealed from as prescribed by § 18, chapter 140 of the Laws of 1850. We think, therefore, that the order appealed from should be affirmed, with ten dollars costs and disbursements.
Yan Brunt, P. J., OBrien and' Follett, JJ., concur.